Case: 4:19-cr-00697-SRC-SPM Doc. #: 14 Filed: 11/20/19 Page: 1 of 1 PagelD #: 26

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
Vv. ; Case No. 4:19 CR 697 SRC/SPM
EARL WATKINS, 5
Defendant. ;

WAIVER OF DETENTION HEARING

I understand that the Government has filed a Motion for Detention asking the Court not to set a bond for my release.
After discussion with my lawyer, I want to waive (give up) my right to a detention hearing.

I underst, d I willbe detained (held in custody) until my case is resolved.

f
Z Ln, wal lth: 3p {?

 

 

 

 

 

Attorney for Defendant Defendant
Dated _// J 20 2019 Dated / L Pi) 2019
ORDER OF DETENTION

Based on the record made in open court, I find that Defendant’s waiver of a detention hearing is knowing, intelligent and voluntary.
I have considered the Report of the Pretrial Services Office and all of the factors required to be considered by 18 U.S.C. § 3142(g),
and I find that there are no conditions or combinations of conditions that will reasonably assure the appearance of the Defendant as
required and the safety of the community.

ACCORDINGLY,

IT IS HEREBY ORDERED that the Government’s Motion for Detention is GRANTED, and that Defendant be detained
pending trial.

IT IS FURTHER ORDERED that the Defendant be committed to the custody of the Attorney General for confinement in
a corrections facility, separate to the extent practicable from persons awaiting or serving sentences or being held in custody pending
appeal.

IT IS FURTHER ORDERED that the Defendant be allowed reasonable opportunity for consultation with counsel and
with defense counsel’s retained investigator, paralegal, or other retained expert consultant, including persons retained to conduct
physical or psychological examinations. Counsel or counsel’s aforesaid authorized representatives shall be permitted to bring audio
or video tapes, tape players and monitors into the correctional facility for the purpose of consulting with the Defendant, which
equipment shall be subject to physical examination by the correctional facility personnel. Counsel shall notify and obtain
authorization on an ex parte basis from the United States Marshals Service personnel prior to any physical or mental examination,
and prior to bringing any audio or video tapes, tape player and monitor into a correctional facility, to permit the Marshals Service to
make any necessary arrangements with the correctional facility.

IT IS FURTHER ORDERED that on order of a court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility in which the Defendant is confined shall deliver the Defendant to the

United States Marshal for the purpose of an appearance in connection with a court proceeding.

_/s/ Nannette A. Baker

NANNETTE A. BAKER

UNITED STATES MAGISTRATE JUDGE
Dated this 20th day of November, 2019.
